Nichols, Chief Justice.
This is a child custody case. The former husband filed a complaint against the former wife seeking legal custody of his son. He alleged that circumstances and conditions had changed since the parties were divorced and that it was no longer in the best interest of the minor child of the parties to be in the permanent care, custody and control of his mother. After a full hearing, the trial court denied the father’s requested relief and left legal custody of the child with the mother.
The former husband argues that the trial court abused its discretion and made findings of fact unsupported by the record. Although the evidence is *292conflicting, this court cannot say that the evidence shows that the trial court abused its discretion. Culbreth v. Culbreth, 236 Ga. 583 (224 SE2d 417) (1976).
Submitted August 4, 1978
Decided September 28, 1978.
Gerry E. Holmes, for appellant.
Howe & Sutton, Richard C. Sutton, for appellee.

Judgment affirmed.


All the Justices concur.